San-Dar Assoc. v Fried (2017 NY Slip Op 04884)





San-Dar Assoc. v Fried


2017 NY Slip Op 04884


Decided on June 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


4291 150850/12

[*1]San-Dar Associates, et al., Plaintiffs-Appellants-Respondents,
vJacqueline Fried, et al., Defendants-Respondents-Appellants.


Kaufman Friedman Plotnicki & Grun, LLP, New York (Howard Grun of counsel), for appellants-respondents.
Schwartz Sladkus Reich Greenberg Atlas LLP, New York (Jared E. Paioff of counsel), for respondents-appellants.

Order, Supreme Court, New York County (Donna M. Mills, J.), entered on or about May 19, 2016, which denied plaintiffs' motion for summary judgment on the complaint and dismissing the affirmative defenses and the counterclaim for slander of title, and denied defendants' motion for summary judgment dismissing the complaint, unanimously modified, on the law, to grant plaintiffs' motion as to the counterclaim, and otherwise affirmed, without costs.
While the record establishes that defendants' building now uses more floor area than was reported in previous filings with the Department of Buildings (DOB), it presents questions of fact as to when the increase occurred and whether the building had a basement that was part of the floor-space calculation.
The motion court was free not to dismiss the "affirmative defense" of failure to state a claim, because failure to state may be asserted at any time even if not pleaded (CPLR 3211[e]) and is therefore "mere surplusage" as an affirmative defense (Bernstein v Freudman , 136 AD2d 490, 492—493 [1st Dept 1988], citing Rodman v Todman & Co. , 56 AD2d 350 [1st Dept 1977]). Plaintiff has not established any legal basis to dismiss the other affirmative defenses at this juncture.
The counterclaim for slander to title is based on statements made in and pertinent to this litigation, which are absolutely privileged (see Hinckley v Resciniti , 159 AD2d 276 [1st Dept 1990]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 15, 2017
CLERK